Order of disposi*252tion, Family Court, Bronx County (Bruce Kaplan, J.), entered on or about February 3, 1997, which adjudicated appellant a juvenile delinquent, following a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of robbery in the second degree, assault in the second degree, and criminal possession of stolen property in the fifth degree, and placed him with the Division for Youth until May 25, 1998, unanimously affirmed, without costs.
The filing of a copy of the sworn deposition of the victim rather than the original deposition did not render the petition jurisdictionally defective (see, Matter of Garrett T., 224 AD2d 308). The CPLR, which is applicable in the absence of any specific relevant provision in the Family Court Act (see, Matter of Kareem C., 220 AD2d 283, 285; Family Ct Act § 165), expressly permits service and filing of copies of affidavits (CPLR 2101 [e]). Moreover, the document had been signed, and therefore does not, on its face, constitute hearsay (Matter of Piterson C., 159 Misc 2d 499, 500). Concur—Sullivan, J. P., Rosenberger, Wallach, Rubin and Andrias, JJ.